
Exhibit 10.1



NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (the “Agreement”) is made as of March __, 2014 by
and between ISC8 Inc., a Delaware corporation (the “Company”) and each of the
investors listed on Exhibit A attached to this Agreement (each a “Purchaser” and
together the “Purchasers”).
 
RECITALS
 
The Company desires to issue and sell and the Purchasers desire to purchase
senior subordinated secured convertible promissory notes in substantially the
form attached to this Agreement as Exhibit B (each a “Note” and collectively the
“Notes”).  The Notes and any equity securities issuable upon conversion of the
Notes are collectively referred to herein as the “Securities.”
 
AGREEMENT
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
SECTION 1
 
PURCHASE AND SALE OF NOTES
 
1.1 Sale and Issuance of Notes.  Subject to the terms and conditions of this
Agreement, each Purchaser agrees to purchase at the Closing and the Company
agrees to sell and issue to each Purchaser a Note as set forth next to each
Purchaser’s name on Exhibit A to this Agreement.  In consideration for the
payment of the purchase price by each Purchaser (the “Purchase Price”), such
Purchaser shall receive a Note in the principal amount set forth on Schedule A
attached hereto.  The Note shall be issued with an original issue discount equal
to 33.33% (the “Original Issue Discount”).  As a result, each Purchaser shall
pay $0.666 for each $1.00 of principal amount of the Note to be purchased at
Closing.  Should the Company fail to raise at least $1,000,000 pursuant to this
Agreement prior to March 11, 2014, the Original Issue Discount shall decrease to
25%, and all Notes issued pursuant hereto shall be automatically amended to
reflect such change without further action required by the parties hereto.  The
Company’s agreements with each of the Purchasers are separate agreements, and
the sales of the Notes to each of the Purchasers are separate sales.
 
1.2 Closing; Delivery.
 
(a) The purchase, sale and issuance of the Notes shall take place at one or more
closings (each of which is referred to in this Agreement as a “Closing”).  The
initial Closing (the “Initial Closing”) shall take place on the date first set
forth above, or at such other time as the Company and the Purchasers mutually
agree upon, orally or in writing.  At each Closing, the Company shall deliver to
each Purchaser the Note to be purchased by such Purchaser against payment of the
Purchase Price by (i) check or by wire transfer to the Company’s bank account or
an escrow account designated by the Company or (ii) the cancellation of debt;
provided however, that the Company shall deliver any Notes to be issued before
March 11, 2014 on March 12, 2014 to each Purchaser to reflect any potential
change in the Original Issue Discount.
 
(b) Until the earlier of (i) such time as the aggregate amount of principal
indebtedness subject to the terms of this Agreement equals a total of $6,000,000
(provided that a maximum of $4,500,000 of the principal indebtedness subject to
the terms of this Agreement is paid for in the form of cash consideration and
not the result of the cancellation of debt), or (ii) April 30, 2014, the Company
may sell additional Notes in subsequent Closings to such persons or entities as
may be approved by the Board of Directors of the Company.  All such sales shall
be made on the terms and conditions set forth in this Agreement.  Effective upon
delivery of an executed copy of this Agreement by such persons or entities, any
notes sold pursuant to this Section 1.2(b) shall be deemed to be “Notes” for all
purposes under this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
(c) Use of Proceeds.  The proceeds from the sale and issuance of the Notes shall
be used to pay up to $1,500,000 of indebtedness, and for working capital and
general corporate purposes consistent with the needs of the Company.
 
1.3 Subordination.  The indebtedness evidenced by the Notes shall be expressly
subordinated in right of payment to the prior payment in full of all of the
Company’s Existing Secured Debt (as defined in the Notes), and each Purchaser
hereby agrees to enter into such agreements and take such additional action as
may be necessary to perfect such subordination.
 
1.4 Security Interest.  The indebtedness represented by the Notes shall be
secured by all of the assets of the Company in accordance with the provisions of
a security agreement among the Company and the Purchasers in the form attached
to this Agreement as Exhibit C (the “Security Agreement”).
 
1.5 Piggyback Registration Rights. If at any time following the date of this
Agreement the Company consummates a Qualified Financing, as such term is defined
in the Notes, the Company proposes for any reason to register any shares of
Common Stock under the Securities Act of 1933, as amended (the “Securities Act”)
(other than pursuant to a registration statement on Form S-4 or Form S-8 (or a
similar or successor form)) with respect to an offering of Common Stock by the
Company for its own account or for the account of any of its stockholders, it
shall at each such time promptly give written notice to the Purchasers of its
intention to do so (but in no event less than thirty (30) days before the
anticipated filing date) and, to the extent permitted under the provisions of
Rule 415 under the Securities Act, include in such registration all securities
issued upon conversion of the Notes (“Conversion Securities”) with respect to
which the Company has received written requests for inclusion therein within
fifteen (15) days after receipt of the Company’s notice.  Such notice shall
offer the Purchaser the opportunity to register such number of Conversion
Securities as the Purchaser may request.
 
SECTION 2
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to each Purchaser that:
 
2.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted.
 
2.2 Authorization.  All corporate action required to be taken by the Company’s
Board of Directors, stockholders and creditors in order to authorize the Company
to enter into the this Agreement, the Notes and the Security Agreement
(collectively, the “Transaction Agreements”), and the authorization, sale,
issuance and delivery of the Securities, and the performance of all obligations
of the Company under the Transaction Agreements has been taken or will be taken
prior to the Closing.  All action on the part of the officers of the Company
necessary for the execution and delivery of the Transaction Agreements, the
performance of all obligations of the Company under the Transaction Agreements
to be performed as of the Closing, and the issuance and delivery of the
Securities has been taken or will be taken prior to the Closing.  The
Transaction Agreements, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws.
 

 
 

--------------------------------------------------------------------------------

 


 
2.3 Valid Issuance of Securities.  The Securities, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable state and federal securities laws and liens
or encumbrances created by or imposed by a Purchaser.  Assuming the accuracy of
the representations of the Purchasers in Section 3 of this Agreement and subject
to the filings described in Section 2.4, the Securities will be issued in
compliance with all applicable federal and state securities laws.  The
Securities will be duly reserved for issuance, and upon issuance in accordance
with the terms of the Company’s Certificate of Incorporation, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the Transaction Agreements, applicable
federal and state securities laws and liens or encumbrances created by or
imposed by a Purchaser.
 
2.4 Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Purchasers in Section 3, no consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Company in connection with the consummation of the transactions
contemplated by the Transaction Agreements, except for filings pursuant to
Regulation D of the Securities Act, and applicable state securities laws, which
have been made or will be made in a timely manner.
 
2.5 Capitalization.  The authorized capital of the Company consists, or will
consist, immediately prior to the Initial Closing, of:
 
(a) One million shares of Preferred Stock, of which (i) 3,490 shares have been
designated Series B Preferred Stock, 886 of which are issued and outstanding
immediately prior to the Closing and (ii) 4,000 shares have been designated
Series D Preferred Stock, 2,782 of which are issued and outstanding immediately
prior to the Closing.  All of the outstanding shares of Preferred Stock have
been duly authorized, fully paid and are nonassessable and issued in compliance
with all applicable federal and state securities laws.  The Company has reserved
500 shares of Preferred Stock for issuance upon conversion of the Notes.
 
(b) 231,660,000 shares of Common Stock, issued and outstanding immediately prior
to the Closing.  All of the outstanding shares of Common Stock have been duly
authorized, fully paid and are nonassessable and issued in compliance with all
applicable federal and state securities laws.
 
(c) The Company has reserved 533,690,000 shares of Common Stock for issuance to
officers, directors, employees and consultants of the Company pursuant to its
2011 Omnibus Incentive Plan, duly adopted by the Board of Directors and approved
by the Company’s stockholders (the “Stock Plan”).  Of such reserved shares of
Common Stock, as of the Closing 101,800,000 shares have been issued pursuant to
restricted stock purchase agreements, options to purchase 143,600,000 shares
have been granted and are currently outstanding, and 288,290,000 million shares
of Common Stock remain available for issuance to officers, directors, employees
and consultants pursuant to the Stock Plan.
 
(d) Except for outstanding options issued pursuant to the Stock Plan and
warrants to purchase 292,700,000 shares of Common Stock, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, for the purchase or acquisition from the Company of any shares of its
capital stock.
 
2.6 No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending or, to the knowledge of the Company, threatened against
the Company which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated by the Transaction Documents.
 

 
 

--------------------------------------------------------------------------------

 

 
2.7 SEC Filings.
 
(a) Since December 31, 2012, the Company has filed all reports, registrations,
documents, filings, statements and submissions, together with any amendments
thereto, that the Company was required to file with the SEC (the “SEC
Filings”).  As of the time it was filed (or, if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing):
(i) each of the SEC Filings complied as to form in all material respects with
the applicable requirements of the Act or the Securities Exchange Act of 1934,
as amended (as the case may be), and (ii) none of the SEC Filings contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(b) The consolidated financial statements contained in the SEC Filings:
(i) complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) were prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered, except as may be indicated in the notes to such
financial statements and (in the case of unaudited financial statements) as
permitted by Form 10-Q of the SEC, and except that unadjusted financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iii) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations of the Company and its subsidiaries for the
periods covered thereby.
 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser hereby represents and warrants to the Company that:
 
3.1 Purchase Entirely for Own Account.  The Securities to be acquired by the
Purchaser will be acquired for investment for the Purchaser’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and the Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same.  The Purchaser has not
been formed for the specific purpose of acquiring any of the Securities.
 
3.2 Knowledge.  The Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities.
 
3.3 Investment Experience.  The Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that the Purchaser can protect
its own interests.  The Purchaser has such knowledge and experience in financial
and business matters so that the Purchaser is capable of evaluating the merits
and risks of its investment in the Company.
 
3.4 Speculative Nature of Investment.  The Purchaser understands and
acknowledges that an investment in the Company is highly speculative and
involves substantial risks.  The Purchaser can bear the economic risk of the
investment and is able, without impairing the Purchaser’s financial condition,
to hold the Securities for an indefinite period of time and to suffer a complete
loss of the investment.
 

 
 

--------------------------------------------------------------------------------

 

 
3.5 Restricted Securities.  The Purchaser understands that the Securities have
not been registered under the Securities Act of 1933, as amended (the “Act”), by
reason of a specific exemption from the registration provisions of the Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein.  The
Purchaser understands that the Securities are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  The Purchaser acknowledges that the Company has no
obligation to register or qualify the Securities for resale except as set forth
in the Investors’ Rights Agreement.  The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of the Purchaser’s control, and which
the Company is under no obligation and may not be able to satisfy.
 
3.6 Legends.  The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.”
 
(b) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.
 
3.7 Accredited Investor.  The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Act.
 
3.8 Foreign Investors.  If a Purchaser is not a United States person (as defined
by Rule 902(k) under the Act), such Purchaser hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Securities or any use of
this Agreement, including (i) the legal requirements within its jurisdiction for
the purchase of the Securities, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Securities.  Such Purchaser’s subscription and payment for, and his or her
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of Purchaser’s jurisdiction.  Such Purchaser
also hereby represents that such Purchaser is not a “10-percent stockholder” as
defined in Section 871(h) of the Internal Revenue Code of 1986, as amended.
 
SECTION 4

 
CONDITIONS OF THE PURCHASERS’ OBLIGATIONS AT CLOSING
 
The obligations of each Purchaser to the Company under this Agreement are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
 
4.1 Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.
 

 
 

--------------------------------------------------------------------------------

 

 
4.2 Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
4.3 Waivers.  Any and all waivers and consents necessary to issue the Notes and
to waive any applicable anti-dilution provisions have been obtained prior to the
Initial Closing.
 
4.4 Security Agreement.  The Company and the Purchasers shall have executed the
Security Agreement.
 
SECTION 5

 
CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING
 
The obligations of the Company to each Purchaser under this Agreement are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
 
5.1 Representations and Warranties.  The representations and warranties of each
Purchaser contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.
 
5.2 Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
5.3 Delivery of Form W-8 BEN or Form W-9.  Each Purchaser shall have completed
and delivered to the Company a validly executed IRS Form W-8 BEN or IRS Form
W-9, as applicable, establishing such Purchaser’s exemption from withholding
tax, which forms are attached as Exhibit D to this Agreement.
 
SECTION 6

 
MISCELLANEOUS
 
6.1 Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
6.2 Governing Law.  This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
 
6.3 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
6.4 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
6.5 Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows:
 
(i) if to a Purchaser, at such Purchaser’s address or facsimile number set forth
in the Schedule of Purchasers attached as Exhibit A, or at such other address as
such Purchaser shall have furnished Company in writing, or
 
(ii) if to the Company, at:
 
151 Kalmus Drive
 
Costa Mesa, CA 92626
 
Attn: Chief Executive Officer
 
or at such other address or facsimile number as the Company shall have furnished
to the Purchasers in writing.  All such notices and communications shall be
effective (a) when sent by Federal Express or other overnight service of
recognized standing, on the business day following the deposit with such
service; (b) when mailed, by registered or certified mail, first class postage
prepaid and addressed as aforesaid through the United States Postal Service,
upon receipt; (c) when delivered by hand, upon delivery; and (d) when faxed,
upon confirmation of receipt.
 
6.6 Fees and Expenses.  At the Closing, the Company shall pay the reasonable
fees and expenses of Foundation Law Group LLP, the counsel for Fundamental
Master LP, and Buchalter Nemer PC, the counsel to Diamond Millennium LLC, in an
amount not to exceed, in the aggregate, $20,000.
 
6.7 Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.  Each Purchaser agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, employees,
or representatives is responsible.  The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
6.8 Amendments and Waivers.  Any term of this Agreement may be amended or waived
only with the written consent of the Company and the Required Holders.  Any
amendment or waiver effected in accordance with this Section 6.8 shall be
binding upon the Purchasers and each transferee of the Securities, each future
holder of all such Securities and the Company.
 
6.9 Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
6.10 Entire Agreement.  This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.
 
6.11 Exculpation Among Purchasers.  Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company.  Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the Securities.
 

 
 

--------------------------------------------------------------------------------

 

 
6.12 CORPORATE SECURITIES LAW.  THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE
QUALIFICATION BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement as of the date first written above.
 
 
 

   COMPANY:        ISC8 INC.    a Delaware corporation      By:    /s/ John Vong
   John Vong   Chief Financial Officer

 
 
 
 

--------------------------------------------------------------------------------

 



OMNIBUS INVESTOR SIGNATURE PAGE TO
ISC8 INC.
NOTE PURCHASE AGREEMENT
 
The undersigned, in its capacity as a Purchaser, hereby executes and delivers
the Note Purchase Agreement to which this signature page is attached and agrees
to be bound by the Note Purchase Agreement on the date set forth on the first
page of the Note Purchase Agreement.  This counterpart signature page, together
with all counterparts of the Note Purchase Agreement and signature pages of the
other parties named therein, shall constitute one and the same instrument in
accordance with the terms of the Note Purchase Agreement.
 
 
 
INDIVIDUALS
 
 
ENTITIES
 
_____________________________________   _____________________________________
Print Name of Purchaser   Print Name of Purchaser
_____________________________________   By: __________________________________
Signature
 
 
       Signature
 
    Name: ________________________________     Title:
_________________________________       Mailing Address:   Telephone:
____________________________ _____________________________________   Facsimile
No: __________________________ _____________________________________   Email
Address: _________________________ _____________________________________    

 